Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 03/04/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153).

Klausner fails to teach a thermal energy storage circuit coupled to the heat exchanger.
Jakahi, however, teaches a solar energy reactor system (abstract) wherein a heat exchanger is thermally coupled to the thermal energy storage circuit and the reactor for the purpose of transferring heat from the energy storage circuit to the syngas reactor (fig. 3, #1, 5, 7; col. 6, line 45-col. 7, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat exchanger thermally coupled to the thermal energy storage circuit and the reactor in Klausner in order to transfer heat from the energy storage circuit to the syngas reactor as taught by Jakahi.
Regarding claim 2, it would have been obvious to provide for a second reactor that is a duplicate of reactor 15 as duplication of parts is prima facie obvious. See MPEP 2144.04 (VI) (B).
Regarding claim 3, Klausner teaches that the second catalytic reactor receives thermal energy form the solar heater (para. 0090) but fails to teach that the thermal energy comes from the thermal energy storage circuit. However, it would have been 
Regarding claims 4-5, Jakahi teaches that the thermal energy storage circuit is operatively coupled to a solar energy receiver (fig. 3, #2,1, 6).
Regarding claim 6, Jakahi teaches the energy circuit compromises molten salt (fig. 3, #1, 5, 7; col. 6, line 45-col. 7, line 20).
Regarding claim 8, Klausner fails to teach comprising a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor and wherein the solar energy source is further configured to divert a portion of solar energy to the thermal energy storage circuit.
Jakahi, however, teaches an embodiment wherein a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor (fig. 4) and an embodiment wherein the solar energy source is configured to divert solar energy to the thermal energy storage circuit (fig. 3). Additionally, Klausner teaches that solar energy is diverted to different parts of the apparatus system (switched between reactor 10 and reactor 15; para. 0090) and that the reactors are additionally heated by heat exchange (para. 0093).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor and wherein the solar energy source is further configured to divert a portion of solar energy to the thermal energy storage circuit in Klausner as Jakahi teaches an embodiment wherein a solar energy source that is configured to provide solar energy to the solar energy receiving portion of the first catalytic reactor (fig. 4) and an embodiment wherein the solar energy source is configured to divert solar energy to the thermal energy storage circuit (fig. 3) and Klausner teaches that solar energy is diverted to different parts of the apparatus system (switched between reactor 10 and reactor 15; para. 0090) and that the reactors are additionally heated by heat exchange. Additionally, it would have been obvious to one of ordinary skill in the art to provide this limitation through routine experimentation with regard to well known operating factors such as thermal efficiency and to combine known elements from the prior art (solar radiation directed to the reactor, solar radiation directed to the thermal energy storage circuit) absent unexpected results.
Regarding claim 9, Klausner teaches that that reactor operates at temperatures of up to 1400 C (para. 0104). Additionally, Jakahi teaches that the heat exchanger heats the reactor to 700-1100 C (fig. 3, #1, 5, 7; col. 6, line 40-col. 7, line 20). Therefore, it would have been obvious to one of ordinary skill in the art to provide a heat exchanger providing thermal energy at temperatures of 1000-2000 F as Klausner teaches that that reactor operates at temperatures of up to 1400 C and Jakahi teaches that the heat exchanger heats the reactor to 700-1100 C.
Regarding claim 10, Klausner teaches a first catalyst assembly capable of catalytically disassociating steam into H2 and O2 (reactors comprise titania, inter alia, which would necessarily catalyze this reaction; para. 0073).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829).
Klausner teaches an apparatus as described above in claim 6, but fails to teach that the molten salt comprises alkali metal fluorides.
Greene, however, teaches an apparatus comprising molten salt (abstract) wherein the energy storage molten salt comprises KF, inter alia (para. 0034) for the purpose of providing high boiling point (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the energy storage molten salt of Klausner comprises KF, inter alia in order to provide high boiling point as taught by Greene.

Claims 1-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Jew (US 2009/0214415).
Klausner teaches an apparatus as described above in claim 1.
If Klausner fails to teach the first and second reactor comprising a catalyst assembly that is capable of catalytically dissociating steam into H2 and O2, Jew will be applied herein.
Jew teaches an apparatus for generating oxygen (abstract) wherein it is known to provide a catalyst to promote dissociation of steam when carrying out a steam dissociation reaction (para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a catalyst to promote dissociation of steam in Klausner in order to catalyze/promote a steam dissociation reaction as taught by Jew.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausner (US 2017/0304797) in view of Jakahi (US 4455153) and Greene (US 2012/0314829) and Jew.
Klausner teaches an apparatus as described above in claim 6, but fails to teach that the molten salt comprises alkali metal fluorides.
Greene, however, teaches an apparatus comprising molten salt (abstract) wherein the energy storage molten salt comprises KF, inter alia (para. 0034) for the purpose of providing high boiling point (para. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the energy storage molten salt of Klausner comprises KF, inter alia in order to provide high boiling point as taught by Greene.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735